


General Growth Properties, Inc.
2010 Equity Incentive Plan


RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is made effective
as of the date set forth in the attached summary (the “Date of Grant”), between
General Growth Properties, Inc., a Delaware corporation (the “Company”) and you,
the undersigned recipient (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan (the “Plan”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Restricted Stock Award. Subject to the terms and conditions of the Plan and
this Award Agreement, the Company hereby grants to the Participant the number of
shares as reflected in the attached summary (the “Restricted Shares”) as of the
business day following the Date of Grant, which shall vest and become
non-forfeitable in accordance with Section 3 hereof.
2.    Issuance of Shares. The Company shall cause the Restricted Shares to be
issued in the name of the Participant on the books and records of the Company
promptly following execution of this Award Agreement by the Participant. The
Participant acknowledges that the Restricted Shares are uncertificated and shall
be credited to an escrow account until the Vesting Date (as defined below). Upon
the request of the Company, the Participant agrees to execute and deliver to the
Company a stock power in a form satisfactory to the Company, duly endorsed in
blank, relating to the Restricted Shares.
3.    Vesting of Restricted Shares. Subject to the Participant’s continued
Service through the applicable vesting date and the terms of the Plan, the
Restricted Shares shall vest in equal installments on each of the first ___ (_)
anniversaries of the Date of Grant (each, a “Vesting Date”).
4.    Change of Control. In the event of a Change of Control (as defined in the
Plan), the Committee shall make one or more of the adjustments provided in
Section 12.2 of the Plan.

ACTIVE/84644605.3

--------------------------------------------------------------------------------




5.    Termination of Service.
A.If the Participant is a party to a Service Agreement, the provisions of such
Service Agreement shall govern the vesting of the Participant’s Restricted
Shares exclusively in the event of termination of the Participant’s service with
the Company or any Subsidiary or Affiliate. The foregoing sentence will be
deemed an amendment to this Award Agreement to the extent required to apply
applicable terms of the Service Agreement, such that, by way of illustration,
any provisions of the Service Agreement with respect to accelerated vesting or
payout of the Participant’s incentive compensation awards in the event of
certain types of terminations of the Participant’s service (such as, for
example, termination at the end of the term or termination without Cause by the
employer) may require that vesting occur with respect to the Award, other than
as provided herein.
B.Subject to Section 5.A above, upon a termination of the Participant’s service
by the Company for Cause, the Restricted Shares shall immediately be forfeited
without consideration.
C.Subject to Section 5.A above, upon a termination of the Participant’s service
by reason of death, Disability or Retirement, any unvested Restricted Shares
shall accelerate and immediately vest in full, and all restrictions and
conditions on the Restricted Shares shall lapse.
D.Subject to Section 5.A above, upon a termination of the Participant’s service
for any reason, other than pursuant to Sections 5.B and 5.C above, any unvested
Restricted Shares shall immediately be forfeited without consideration, and with
respect to vested Restricted Shares only, all restrictions and conditions on
such Restricted Shares shall lapse.
6.    Definitions.
“Cause” means (a) if the Participant is a party to a Service Agreement, and
“Cause” is defined therein, such definition, or (b) if the Participant is not
party to a Service Agreement that defines “Cause,” unless otherwise determined
by the Committee, (i) conviction or plea of guilty or no contest to any felony
or crime of dishonesty or moral turpitude, (ii) gross negligence or willful
misconduct in the performance of the Participant’s duties, (iii) drug addiction
or habitual intoxication that adversely effects the Participant’s job
performance or the reputation or best interests of the Company or any Affiliate,
(iv) commission of fraud, embezzlement, misappropriation of funds, breach of
fiduciary duty or a material act of dishonesty against the Company or any
Affiliate, (v) material breach of any written employment, non-competition,
non-solicitation, confidentiality or similar agreement with the Company or any
Affiliate, (vi) noncompliance with Company policy or code of conduct, or (vii)
willful and deliberate failure in the performance of the Participant’s duties in
any material respect.
“Disability” means (a) if the Participant is a party to a Service Agreement, and
“Disability” is defined therein, such definition, or (b) if the Participant is
not party to a Service

2
ACTIVE/84644605.3

--------------------------------------------------------------------------------




Agreement that defines “Disability,” permanent and total disability as
determined under the procedures established by the Committee for purposes of the
Plan.
“Retirement” means (a) retirement from active employment as determined in
accordance with provisions of any Service Agreement to which the Participant is
a party that specifically pertains to rights and benefits upon retirement or (b)
the Participant’s retirement from active employment at or after age 60 and
completing ten (10) years of service with the Company or one of its Affiliates;
provided that, unless clause (a) above applies, the Committee retains the
discretion of establishing that the circumstances of termination of the
Participant’s employment met or failed to meet conditions for eligibility for
“Retirement.”
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Participant, on the one hand,
and the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.
7.    Rights as a Stockholder. The Participant shall have none of the rights of
a Stockholder of the Company until the Vesting Date, provided, that, the
Participant shall have the right to vote and receive dividends on the Restricted
Shares (the “Dividends”). The Dividends, if any, shall be paid to the
Participant at the same time that such dividends are paid to other shareholders
of the Company.
8.    Section 83(b) Election. In the event the Participant determines to make an
election with the Internal Revenue Service (the “IRS”) under Section 83(b) of
the Code and the regulations promulgated thereunder (“83(b) Election”), the
Participant shall provide a copy of such form to the Company promptly following
its filing, which is required under current law to be filed with the IRS no
later than thirty (30) days after the Date of Grant of the Restricted Shares.
The form for making an 83(b) Election is attached hereto as Exhibit A. The
Participant is advised to consult with his or her own tax advisors regarding the
purchase and holding of the Restricted Shares, and the Company shall bear no
liability for and the Participant shall be responsible for any consequence of
the Participant making an 83(b) Election or failing to make an 83(b) Election.
9.    No Right to Continued Service. The granting of the Restricted Shares
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.
10.    Securities Laws/Legend on Certificates. The issuance and delivery of the
Restricted Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations,

3
ACTIVE/84644605.3

--------------------------------------------------------------------------------




warranties and covenants as the Company reasonably requests. The Restricted
Shares shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable, and, if any Restricted Shares are
represented by certificates, the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
11.    Transferability. Unless otherwise provided by the Committee, the
Restricted Shares may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Restricted Shares to heirs or legatees of the Participant shall be effective
to bind the Company unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee may deem necessary
to establish the validity of the transfer and the acceptance by the transferee
or transferees of the terms and conditions hereof.
12.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Shares,
its vesting or transfer and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.
13.    Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
14.    Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
15.    Waiver. No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
16.    Successors and Assigns. The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.

4
ACTIVE/84644605.3

--------------------------------------------------------------------------------




17.    Choice of Law. This Award Agreement shall be governed by the law of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
18.    Restricted Shares Subject to Plan. By entering into this Award Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Restricted Shares is subject to the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
19.    No Guarantees Regarding Tax Treatment. The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Restricted
Shares. The Committee and the Company make no guarantees regarding the tax
treatment of the Restricted Shares.
20.    Amendment. The Committee may amend or alter this Award Agreement and the
Restricted Shares granted hereunder at any time, subject to the terms of the
Plan.
21.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
22.    Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
*        *        *


IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.


GENERAL GROWTH PROPERTIES, INC.


    
Name:
Title:


Acknowledged as of the
date first written above:




    
PARTICIPANT



5
ACTIVE/84644605.3

--------------------------------------------------------------------------------







6
ACTIVE/84644605.3

--------------------------------------------------------------------------------






EXHIBIT A

Section 83(b) Election
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.
(1)The taxpayer who performed the services is:
Name:                                       
Address:                                       
Social Security Number:                        
(2)
The property with respect to which the election is being made is _________
shares of the common stock, par value $0.01 per share, of General Growth
Properties, Inc.

(3)
The transferor of the property is General Growth Properties, Inc.

(4)
The property was transferred on _____________________ (“Date of Grant”).

(5)
The taxable year in which the election is being made is the calendar year
______.

(6)
The property will vest in equal installments on each of the first ___
anniversaries of the Date of Grant, subject to the taxpayer’s continued service
to General Growth Properties, Inc. or its affiliates.

(7)
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$___________ per share.

(8)
The amount paid for such property is $__________ per share.

(9)
A copy of this statement was furnished to General Growth Properties, Inc. for
whom taxpayer rendered the services underlying the transfer of property.

(10)
This statement is executed on _____________________.



Signature:
    
Taxpayer’s name


This election must be filed with the Internal Revenue Service Center with which
taxpayer files his Federal income tax returns and must be made within thirty
(30) days after the Date of Grant. This filing should be made by registered or
certified mail, return receipt requested. The taxpayer shall also provide a copy
of such form to General Growth Properties, Inc. promptly following its filing.
The taxpayer should retain two (2) additional copies of the completed form for
filing with Federal and state tax returns for the taxpayer’s current tax year
and one (1) additional copy for the taxpayer’s records.



ACTIVE/84644605.3

--------------------------------------------------------------------------------









8
ACTIVE/84644605.3